Exhibit 10.3

 

 

 

2005 LONG-TERM INCENTIVE PLAN

 

<<YEAR>> STOCK OPTION AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to <<NAME>> (the “Optionee”), as of <<DATE>> (the “Option Date”),
pursuant to the provisions of the United States Cellular Corporation 2005
Long-Term Incentive Plan, as amended (the “Plan”), a Non-Qualified Stock Option
(the “Option”) to purchase from the Company <<# OF SHARES>> shares of Stock at
the price of <<STRIKE PRICE>> per share upon and subject to the terms and
conditions set forth below.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.

 


1.                                       TIME AND MANNER OF EXERCISE OF OPTION

 


1.1.                              EXERCISE OF OPTION.  (A)  IN GENERAL.  EXCEPT
AS OTHERWISE PROVIDED IN THIS AWARD AGREEMENT, THE OPTION SHALL BECOME
EXERCISABLE ACCORDING TO THE FOLLOWING VESTING SCHEDULE:


 


·                  1/3 OF GRANT VESTS ON <<FIRST ANNIVERSARY OF GRANT DATE>>


 


·                  1/3 OF GRANT VESTS ON <<SECOND ANNIVERSARY OF GRANT DATE>>


 


·                  REMAINING 1/3 OF GRANT VESTS ON <<THIRD ANNIVERSARY OF GRANT
DATE>>


 


IN NO EVENT MAY THE OPTION BE EXERCISED, IN WHOLE OR IN PART, AFTER <<TENTH
ANNIVERSARY OF GRANT DATE>> (THE “EXPIRATION DATE”).

 


(B)                                 DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT BY
OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF DISABILITY,
THEN THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE
EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE AND AFTER
SUCH DATE MAY BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL
REPRESENTATIVE) FOR A PERIOD OF 12 MONTHS AFTER THE EFFECTIVE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE, OR UNTIL THE EXPIRATION DATE,
WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE
PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES
DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY
THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE
LATER OF (I) THE LAST DAY OF SUCH EXERCISE PERIOD AND (II) THE 180 DAY
ANNIVERSARY OF THE OPTIONEE’S DEATH.


 


(C)                                  SPECIAL RETIREMENT.  IF THE OPTIONEE’S
EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON
OF SPECIAL RETIREMENT (AS DEFINED BELOW), THEN THE OPTION IMMEDIATELY SHALL
BECOME EXERCISABLE IN FULL IF (I) THE OPTIONEE HAS ATTAINED AGE 66 AS OF THE
EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL RETIREMENT AND (II) THE EFFECTIVE DATE
OF THE OPTIONEE’S SPECIAL RETIREMENT OCCURS ON OR AFTER JANUARY 1, <<CALENDAR
YEAR COMMENCING AFTER OPTION DATE>>.  IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE
WITH THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF SPECIAL RETIREMENT AND
EITHER (I) THE OPTIONEE HAS NOT ATTAINED AGE 66 AS OF THE EFFECTIVE DATE OF THE
OPTIONEE’S SPECIAL RETIREMENT OR (II) THE EFFECTIVE DATE OF THE OPTIONEE’S
SPECIAL RETIREMENT OCCURS BEFORE JANUARY 1, <<CALENDAR YEAR COMMENCING AFTER
OPTION DATE>>, THEN THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS
EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL RETIREMENT.  THE
OPTION, TO THE EXTENT THEN EXERCISABLE, MAY BE EXERCISED BY THE OPTIONEE (OR THE
OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 12 MONTHS AFTER THE EFFECTIVE
DATE OF THE OPTIONEE’S SPECIAL RETIREMENT, OR UNTIL THE EXPIRATION DATE,
WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE
PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES
DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY
THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE
LATER OF (I) THE LAST DAY OF SUCH EXERCISE PERIOD AND (II) THE 180 DAY
ANNIVERSARY OF THE OPTIONEE’S DEATH.  FOR PURPOSES OF THIS AWARD AGREEMENT,
“SPECIAL RETIREMENT” SHALL MEAN AN OPTIONEE’S TERMINATION OF EMPLOYMENT OR
SERVICE WITH THE EMPLOYERS AND AFFILIATES ON OR AFTER THE LATER OF (I) THE
OPTIONEE’S ATTAINMENT OF AGE 62 AND (II) THE OPTIONEE’S EARLY


 

 

--------------------------------------------------------------------------------



 


RETIREMENT DATE OR NORMAL RETIREMENT DATE, AS SUCH TERMS ARE DEFINED IN THE
TELEPHONE AND DATA SYSTEMS, INC. PENSION PLAN.


 


(D)                                 RETIREMENT.  IF THE OPTIONEE’S EMPLOYMENT BY
OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF RETIREMENT
(AS DEFINED BELOW), THEN THE OPTION IMMEDIATELY SHALL BECOME EXERCISABLE IN FULL
IF (I) THE OPTIONEE HAS ATTAINED AGE 66 AS OF THE EFFECTIVE DATE OF THE
OPTIONEE’S RETIREMENT AND (II) THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT
OCCURS ON OR AFTER JANUARY 1, <<CALENDAR YEAR COMMENCING AFTER OPTION DATE>>. 
IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND AFFILIATES
TERMINATES BY REASON OF RETIREMENT AND EITHER (I) THE OPTIONEE HAS NOT ATTAINED
AGE 66 AS OF THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT OR (II) THE
EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT OCCURS BEFORE JANUARY 1, <<CALENDAR
YEAR COMMENCING AFTER OPTION DATE>>, THEN THE OPTION SHALL BE EXERCISABLE ONLY
TO THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S
RETIREMENT.  THE OPTION, TO THE EXTENT THEN EXERCISABLE, MAY BE EXERCISED BY THE
OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 90 DAYS AFTER
THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT, OR UNTIL THE EXPIRATION DATE,
WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE
PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES
DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY
THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE 180
DAY ANNIVERSARY OF THE OPTIONEE’S DEATH.  FOR PURPOSES OF THIS AWARD AGREEMENT,
“RETIREMENT” SHALL MEAN AN OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE WITH
THE EMPLOYERS AND AFFILIATES ON OR AFTER THE OPTIONEE’S ATTAINMENT OF AGE 65
THAT DOES NOT SATISFY THE DEFINITION OF “SPECIAL RETIREMENT” SET FORTH IN
SECTION 1.1(C).


 


(E)                                  RESIGNATION WITH PRIOR CONSENT OF THE
BOARD.  IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND
AFFILIATES TERMINATES BY REASON OF THE OPTIONEE’S RESIGNATION OF EMPLOYMENT OR
SERVICE WITH THE PRIOR CONSENT OF THE BOARD (AS EVIDENCED IN THE COMPANY’S
MINUTE BOOK), THEN THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS
EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S RESIGNATION AND AFTER SUCH
DATE MAY BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE)
FOR A PERIOD OF 90 DAYS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S RESIGNATION,
OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE
SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY
THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE TO THE SAME
EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE OPTIONEE’S
DEATH, FOR A PERIOD ENDING ON THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S DEATH.


 


(F)                                    DEATH.  IF THE OPTIONEE’S EMPLOYMENT BY
OR SERVICE WITH THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF DEATH, THEN
THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE DATE
OF DEATH AND AFTER SUCH DATE MAY BE EXERCISED BY THE BENEFICIARY OR
BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE FOR A PERIOD ENDING ON THE 180 DAY
ANNIVERSARY OF THE OPTIONEE’S DEATH.


 


(G)                                 OTHER TERMINATION OF EMPLOYMENT OR SERVICE. 
IF THE OPTIONEE’S EMPLOYMENT BY OR SERVICE WITH THE EMPLOYERS AND AFFILIATES
TERMINATES FOR ANY REASON OTHER THAN DISABILITY, SPECIAL RETIREMENT, RETIREMENT,
RESIGNATION OF EMPLOYMENT OR SERVICE WITH THE PRIOR CONSENT OF THE BOARD (AS
EVIDENCED IN THE COMPANY’S MINUTE BOOK) OR DEATH, THEN THE OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE OF THE
OPTIONEE’S TERMINATION OF EMPLOYMENT OR SERVICE AND AFTER SUCH DATE MAY BE
EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD
OF 30 DAYS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT
OR SERVICE, OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE
OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE
EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE
TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE
OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE 180 DAY ANNIVERSARY OF THE
OPTIONEE’S DEATH.  NOTWITHSTANDING THE FIRST SENTENCE OF THIS SUBSECTION (G), IF
THE OPTIONEE CEASES TO BE EMPLOYED BY OR TO PERFORM SERVICES FOR THE EMPLOYERS
AND AFFILIATES ON ACCOUNT OF THE OPTIONEE’S NEGLIGENCE, WILLFUL MISCONDUCT,
COMPETITION WITH AN EMPLOYER OR OTHER AFFILIATE OR MISAPPROPRIATION OF
CONFIDENTIAL INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE, THEN THE OPTION
SHALL

 

 

2

--------------------------------------------------------------------------------



 

 


TERMINATE ON THE DATE THE OPTIONEE’S EMPLOYMENT OR SERVICE TERMINATES, UNLESS
SUCH OPTION TERMINATES EARLIER PURSUANT TO SECTION 1.2.


 


(H)                                 EXPIRATION OF OPTION DURING BLACKOUT
PERIOD.  IF THE OPTION SHALL EXPIRE UNDER ANY OF SUBSECTIONS (A) THROUGH (G) OF
THIS SECTION 1.1 DURING A PERIOD WHEN THE OPTIONEE AND FAMILY MEMBERS OR OTHER
PERSONS LIVING IN THE HOUSEHOLD OF SUCH PERSONS ARE PROHIBITED FROM TRADING IN
SECURITIES OF THE COMPANY PURSUANT TO THE TELEPHONE AND DATA SYSTEMS, INC.
POLICY REGARDING INSIDER TRADING AND CONFIDENTIALITY (OR ANY SUCCESSOR POLICY
THERETO) (A “BLACKOUT PERIOD”), THE PERIOD DURING WHICH THE OPTION IS
EXERCISABLE SHALL BE EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE
TERMINATION OF THE BLACKOUT PERIOD.


 


(I)                                     EXPIRATION OF OPTION DURING SUSPENSION
PERIOD.  IF THE OPTION SHALL EXPIRE UNDER ANY OF SUBSECTIONS (A) THROUGH (G) OF
THIS SECTION 1.1 DURING A PERIOD WHEN THE EXERCISE OF THE OPTION WOULD VIOLATE
APPLICABLE SECURITIES LAWS (A “SUSPENSION PERIOD”), THE PERIOD DURING WHICH THE
OPTION IS EXERCISABLE SHALL BE EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE
DATE OF THE TERMINATION OF THE SUSPENSION PERIOD.


 


1.2.                              TERMINATION OF OPTION AND FORFEITURE OF OPTION
GAIN UPON COMPETITION OR MISAPPROPRIATION OF CONFIDENTIAL INFORMATION.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE OPTIONEE ENTERS INTO
COMPETITION WITH AN EMPLOYER OR OTHER AFFILIATE OR MISAPPROPRIATES CONFIDENTIAL
INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE, AS DETERMINED BY THE COMMITTEE OR
THE COMPANY IN ITS SOLE DISCRETION, THEN (I) AS OF THE DATE OF SUCH COMPETITION
OR MISAPPROPRIATION, THE OPTION GRANTED PURSUANT TO THIS AWARD AGREEMENT
AUTOMATICALLY SHALL TERMINATE AND THEREBY BE FORFEITED TO THE EXTENT IT HAS NOT
BEEN EXERCISED AND (II) THE OPTIONEE SHALL PAY THE COMPANY, WITHIN FIVE BUSINESS
DAYS OF RECEIPT BY THE OPTIONEE OF A WRITTEN DEMAND THEREFORE, AN AMOUNT IN CASH
DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF STOCK PURCHASED PURSUANT TO
EACH EXERCISE OF THE OPTION WITHIN THE SIX MONTHS IMMEDIATELY PRECEDING SUCH
COMPETITION OR MISAPPROPRIATION (WITHOUT REDUCTION FOR ANY SHARES OF STOCK
DELIVERED BY THE OPTIONEE OR WITHHELD BY THE COMPANY PURSUANT TO SECTION 1.3 OR
SECTION 2.4) BY THE DIFFERENCE BETWEEN (I) THE FAIR MARKET VALUE OF A SHARE OF
STOCK ON THE DATE OF SUCH EXERCISE AND (II) THE PURCHASE PRICE PER SHARE OF
STOCK SET FORTH IN THE FIRST PARAGRAPH OF THIS AWARD AGREEMENT.  THE OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE OPTION, BY ENCOURAGING STOCK OWNERSHIP AND
THEREBY INCREASING AN EMPLOYEE’S PROPRIETARY INTEREST IN THE COMPANY’S SUCCESS,
IS INTENDED AS AN INCENTIVE TO PARTICIPATING EMPLOYEES TO REMAIN IN THE EMPLOY
OF AN EMPLOYER OR OTHER AFFILIATE.  THE OPTIONEE ACKNOWLEDGES AND AGREES THAT
THIS SECTION 1.2(A) IS THEREFORE FAIR AND REASONABLE, AND NOT A PENALTY.


 


(B)                                 THE OPTIONEE MAY BE RELEASED FROM THE
OPTIONEE’S OBLIGATIONS UNDER THIS SECTION 1.2 ONLY IF AND TO THE EXTENT THE
COMMITTEE DETERMINES IN ITS SOLE DISCRETION THAT SUCH RELEASE IS IN THE BEST
INTERESTS OF THE COMPANY.


 


(C)                                  THE OPTIONEE AGREES THAT BY EXECUTING THIS
AWARD AGREEMENT THE OPTIONEE AUTHORIZES THE EMPLOYERS AND ANY AFFILIATE TO
DEDUCT ANY AMOUNT OWED BY THE OPTIONEE PURSUANT TO SECTION 1.2(A) FROM ANY
AMOUNT PAYABLE BY THE EMPLOYERS OR ANY AFFILIATE TO THE OPTIONEE, INCLUDING,
WITHOUT LIMITATION, ANY AMOUNT PAYABLE TO THE OPTIONEE AS SALARY, WAGES,
VACATION PAY OR BONUS.  THIS RIGHT OF SETOFF SHALL NOT BE AN EXCLUSIVE REMEDY
AND AN EMPLOYER’S OR AN AFFILIATE’S ELECTION NOT TO EXERCISE THIS RIGHT OF
SETOFF WITH RESPECT TO ANY AMOUNT PAYABLE TO THE OPTIONEE SHALL NOT CONSTITUTE A
WAIVER OF THIS RIGHT OF SETOFF WITH RESPECT TO ANY OTHER AMOUNT PAYABLE TO THE
OPTIONEE OR ANY OTHER REMEDY.  FOR PURPOSES OF SECTION 1.2(A), THE OPTIONEE
SHALL BE TREATED AS ENTERING INTO COMPETITION WITH AN EMPLOYER OR OTHER
AFFILIATE IF THE OPTIONEE (I) DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN
CONJUNCTION WITH ANY PERSON, FIRM OR CORPORATION, HAS CONTACT WITH ANY CUSTOMER
OF AN EMPLOYER OR OTHER AFFILIATE OR ANY PROSPECTIVE CUSTOMER WHICH HAS BEEN
CONTACTED OR SOLICITED BY OR ON BEHALF OF AN EMPLOYER OR OTHER AFFILIATE FOR THE
PURPOSE OF SOLICITING OR SELLING TO SUCH CUSTOMER OR PROSPECTIVE CUSTOMER ANY
PRODUCT OR SERVICE, EXCEPT TO THE EXTENT SUCH CONTACT IS MADE ON BEHALF OF AN
EMPLOYER OR OTHER AFFILIATE; (II) DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN
CONJUNCTION WITH ANY PERSON, FIRM OR CORPORATION, BECOMES EMPLOYED IN THE
BUSINESS OR ENGAGES IN THE

 

 

3

--------------------------------------------------------------------------------


 

 


BUSINESS OF PROVIDING WIRELESS PRODUCTS AND SERVICES IN ANY GEOGRAPHIC TERRITORY
IN WHICH AN EMPLOYER OR OTHER AFFILIATE OFFERS SUCH PRODUCTS OR SERVICES OR HAS
PLANS TO DO SO WITHIN THE NEXT TWELVE MONTHS OR (III) OTHERWISE COMPETES WITH AN
EMPLOYER OR OTHER AFFILIATE IN ANY MANNER OR OTHERWISE ENGAGES IN THE BUSINESS
OF AN EMPLOYER OR OTHER AFFILIATE.  THE OPTIONEE SHALL BE TREATED AS
MISAPPROPRIATING CONFIDENTIAL INFORMATION OF AN EMPLOYER OR OTHER AFFILIATE IF
THE OPTIONEE (I) USES CONFIDENTIAL INFORMATION (AS DESCRIBED BELOW) FOR THE
BENEFIT OF ANYONE OTHER THAN AN EMPLOYER OR SUCH AFFILIATE, AS THE CASE MAY BE,
OR DISCLOSES THE CONFIDENTIAL INFORMATION TO ANYONE NOT AUTHORIZED BY AN
EMPLOYER OR SUCH AFFILIATE, AS THE CASE MAY BE, TO RECEIVE SUCH INFORMATION,
(II) UPON TERMINATION OF EMPLOYMENT OR SERVICE, MAKES ANY SUMMARIES OF, TAKES
ANY NOTES WITH RESPECT TO OR MEMORIZES OR TAKES ANY CONFIDENTIAL INFORMATION OR
REPRODUCTIONS THEREOF FROM THE FACILITIES OF AN EMPLOYER OR OTHER AFFILIATE OR
(III) UPON TERMINATION OF EMPLOYMENT OR SERVICE OR UPON THE REQUEST OF AN
EMPLOYER OR OTHER AFFILIATE, FAILS TO RETURN ALL CONFIDENTIAL INFORMATION THEN
IN THE OPTIONEE’S POSSESSION.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY
CONFIDENTIAL AND PROPRIETARY DRAWINGS, REPORTS, SALES AND TRAINING MANUALS,
CUSTOMER LISTS, COMPUTER PROGRAMS AND OTHER MATERIAL EMBODYING TRADE SECRETS OR
CONFIDENTIAL TECHNICAL, BUSINESS OR FINANCIAL INFORMATION OF AN EMPLOYER OR
OTHER AFFILIATE.


 


1.3.                              METHOD OF EXERCISE.  THE OPTION MAY BE
EXERCISED BY THE HOLDER OF THE OPTION (A) BY GIVING NOTICE TO THE CHIEF
FINANCIAL OFFICER OF THE COMPANY (OR SUCH OTHER PERSON AS MAY BE DESIGNATED BY
HIM OR HER) AT LEAST SEVEN (7) DAYS PRIOR TO THE EXERCISE DATE SPECIFIED IN SUCH
NOTICE (OR IN ACCORDANCE WITH SUCH SHORTER PERIOD OF PRIOR NOTICE CONSENTED TO
BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY (OR SUCH OTHER PERSON AS MAY BE
DESIGNATED BY HIM OR HER)), WHICH NOTICE SHALL SPECIFY THE NUMBER OF WHOLE
SHARES OF STOCK TO BE PURCHASED AND (B) BY EXECUTING SUCH DOCUMENTS AND TAKING
ANY OTHER ACTIONS AS THE COMPANY MAY REASONABLY REQUEST.  THE HOLDER OF THE
OPTION MAY PAY FOR THE SHARES OF STOCK TO BE PURCHASED (I) BY AUTHORIZING THE
COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO
THE HOLDER HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE,
EQUAL TO THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE OR
(II) BY DELIVERY TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK (WHICH
THE HOLDER HAS HELD FOR AT LEAST SIX MONTHS PRIOR TO THE DELIVERY OF SUCH SHARES
OF STOCK OR WHICH THE HOLDER PURCHASED ON THE OPEN MARKET AND FOR WHICH THE
HOLDER HAS GOOD TITLE, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES) HAVING A
FAIR MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE, EQUAL TO THE AGGREGATE
PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE.  ANY FRACTION OF A SHARE OF
STOCK WHICH WOULD BE REQUIRED TO SATISFY THE AGGREGATE OF SUCH PURCHASE PRICE
AND THE WITHHOLDING TAXES WITH RESPECT TO THE OPTION, AS DESCRIBED IN
SECTION 2.4, SHALL BE DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID IN
CASH BY THE HOLDER.  NO SHARE OF STOCK SHALL BE DELIVERED UNTIL THE FULL
PURCHASE PRICE THEREFORE HAS BEEN PAID (OR ARRANGEMENT HAS BEEN MADE FOR SUCH
PAYMENT TO THE COMPANY’S SATISFACTION).


 


2.                                       ADDITIONAL TERMS AND CONDITIONS OF
OPTION


 


2.1.                              OPTION SUBJECT TO ACCEPTANCE OF AWARD
AGREEMENT.  THE OPTION SHALL BECOME NULL AND VOID UNLESS THE OPTIONEE SHALL
ACCEPT THIS AWARD AGREEMENT BY EXECUTING IT IN THE SPACE PROVIDED AT THE END
HEREOF AND RETURNING IT TO THE COMPANY.


 


2.2.                              TRANSFERABILITY OF OPTION.  THE OPTION MAY NOT
BE TRANSFERRED OTHER THAN (I) PURSUANT TO A BENEFICIARY DESIGNATION EFFECTIVE ON
THE OPTIONEE’S DEATH OR (II) BY GIFT TO A PERMITTED TRANSFEREE.  DURING THE
OPTIONEE’S OR HOLDER’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY THE OPTIONEE
OR HOLDER (OR THE OPTIONEE’S OR HOLDER’S LEGAL REPRESENTATIVE) OR A PERMITTED
TRANSFEREE.  EXCEPT AS PERMITTED BY THE FOREGOING, THE OPTION MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED
OF (WHETHER BY OPERATION OF LAW OR OTHERWISE) OR BE SUBJECT TO EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO SO SELL, TRANSFER, ASSIGN,
PLEDGE, HYPOTHECATE, ENCUMBER OR OTHERWISE DISPOSE OF THE OPTION, THE OPTION AND
ALL RIGHTS HEREUNDER SHALL IMMEDIATELY BECOME NULL AND VOID.


 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form predecease the Optionee or, in the
case of corporations, partnerships, trusts or other

 

 

4

--------------------------------------------------------------------------------


 

 

entities which are designated beneficiaries, are terminated, dissolved, become
insolvent or are adjudicated bankrupt prior to the date of the Optionee’s death,
or if the Optionee fails to designate a beneficiary on a beneficiary designation
form, then the Optionee hereby designates the following persons in the order set
forth herein as the Optionee’s beneficiary or beneficiaries:  (i) the Optionee’s
spouse, if living, or if none, (ii) the Optionee’s then living descendants, per
stirpes, or if none, (iii) the Optionee’s estate.

 


2.3.                              AGREEMENT BY HOLDER.  AS A CONDITION PRECEDENT
TO THE ISSUANCE OR DELIVERY OF ANY SHARES OF STOCK UPON ANY EXERCISE OF THE
OPTION, THE HOLDER SHALL COMPLY WITH ALL REGULATIONS AND REQUIREMENTS OF ANY
REGULATORY AUTHORITY HAVING CONTROL OF OR SUPERVISION OVER THE ISSUANCE OR
DELIVERY OF THE SHARES AND, IN CONNECTION THEREWITH, SHALL EXECUTE ANY DOCUMENTS
WHICH THE COMMITTEE SHALL IN ITS SOLE DISCRETION DEEM NECESSARY OR ADVISABLE.


 


2.4.                              TAX WITHHOLDING.  AS A CONDITION PRECEDENT TO
THE ISSUANCE OR DELIVERY OF ANY SHARES OF STOCK UPON THE EXERCISE OF THE OPTION,
THE HOLDER SHALL PAY TO THE COMPANY IN ADDITION TO THE PURCHASE PRICE OF THE
SHARES OF STOCK, SUCH AMOUNT AS THE COMPANY MAY BE REQUIRED, UNDER ALL
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAWS OR REGULATIONS, TO WITHHOLD AND
PAY OVER AS INCOME OR OTHER WITHHOLDING TAXES (THE “REQUIRED TAX PAYMENTS”) WITH
RESPECT TO SUCH EXERCISE OF THE OPTION.  THE HOLDER MAY ELECT TO SATISFY HIS OR
HER OBLIGATION TO ADVANCE THE REQUIRED TAX PAYMENTS BY (I) AUTHORIZING THE
COMPANY TO WITHHOLD WHOLE SHARES OF STOCK WHICH OTHERWISE WOULD BE DELIVERED TO
THE HOLDER UPON THE EXERCISE OF THE OPTION, THE AGGREGATE FAIR MARKET VALUE OF
WHICH SHALL BE DETERMINED AS OF THE DATE OF EXERCISE OR (II) DELIVERY TO THE
COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF STOCK, THE AGGREGATE FAIR MARKET
VALUE OF WHICH SHALL BE DETERMINED AS OF THE DATE OF EXERCISE.  SHARES OF STOCK
TO BE WITHHELD OR DELIVERED MAY NOT HAVE AN AGGREGATE FAIR MARKET VALUE IN
EXCESS OF THE AMOUNT DETERMINED BY APPLYING THE MINIMUM STATUTORY WITHHOLDING
RATE.  ANY FRACTION OF A SHARE OF STOCK WHICH WOULD BE REQUIRED TO SATISFY THE
AGGREGATE OF THE TAX WITHHOLDING OBLIGATION AND THE PURCHASE PRICE OF THE SHARES
OF STOCK SHALL BE DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID IN CASH
BY THE HOLDER.  THE OPTIONEE AGREES THAT IF BY THE PAY PERIOD THAT IMMEDIATELY
FOLLOWS THE DATE THAT THE OPTIONEE EXERCISES THE OPTION, NO CASH PAYMENT
ATTRIBUTABLE TO ANY SUCH FRACTIONAL SHARE SHALL HAVE BEEN RECEIVED BY THE
COMPANY, THEN THE OPTIONEE HEREBY AUTHORIZES THE COMPANY TO DEDUCT SUCH CASH
PAYMENT FROM ANY AMOUNT PAYABLE BY THE COMPANY OR ANY AFFILIATE TO THE OPTIONEE,
INCLUDING WITHOUT LIMITATION ANY AMOUNT PAYABLE TO THE OPTIONEE AS SALARY OR
WAGES.  THE OPTIONEE AGREES THAT THIS AUTHORIZATION MAY BE REAUTHORIZED VIA
ELECTRONIC MEANS DETERMINED BY THE COMPANY.  THE OPTIONEE MAY REVOKE THIS
AUTHORIZATION BY WRITTEN NOTICE TO THE COMPANY PRIOR TO ANY SUCH DEDUCTION.  NO
SHARE OF STOCK SHALL BE DELIVERED UNTIL THE REQUIRED TAX PAYMENTS HAVE BEEN
SATISFIED IN FULL (OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE
COMPANY’S SATISFACTION).


 


2.5.                              ADJUSTMENT.  IN THE EVENT OF ANY CONVERSION,
STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, RECLASSIFICATION, REORGANIZATION,
MERGER, CONSOLIDATION, COMBINATION OF SHARES IN A REVERSE STOCK SPLIT, EXCHANGE
OF SHARES, LIQUIDATION, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION OR
EVENT, OR ANY DISTRIBUTION TO HOLDERS OF STOCK OTHER THAN A REGULAR CASH
DIVIDEND, THE NUMBER AND CLASS OF SHARES OF STOCK SUBJECT TO THE OPTION AND THE
PURCHASE PRICE PER SHARE SHALL BE APPROPRIATELY AND EQUITABLY ADJUSTED BY THE
COMMITTEE, SUCH ADJUSTMENT TO BE MADE WITHOUT AN INCREASE IN THE AGGREGATE
PURCHASE PRICE.  SUCH ADJUSTMENT SHALL BE FINAL, BINDING AND CONCLUSIVE.  IF
SUCH ADJUSTMENT WOULD RESULT IN A FRACTIONAL SHARE BEING SUBJECT TO THE OPTION,
THE COMPANY SHALL PAY THE HOLDER OF THE OPTION, IN CONNECTION WITH THE FIRST
EXERCISE OF THE OPTION IN WHOLE OR IN PART OCCURRING AFTER SUCH ADJUSTMENT, AN
AMOUNT IN CASH DETERMINED BY MULTIPLYING (I) THE FRACTION OF SUCH SHARE (ROUNDED
TO THE NEAREST HUNDREDTH) BY (II) THE EXCESS, IF ANY, OF (A) THE FAIR MARKET
VALUE ON THE EXERCISE DATE OVER (B) THE EXERCISE PRICE OF SUCH OPTION.


 


2.6.                              CHANGE IN CONTROL.  (A)(1)  NOTWITHSTANDING
ANY PROVISION IN THE PLAN OR IN THIS AWARD AGREEMENT, IN THE EVENT OF A CHANGE
IN CONTROL, THE BOARD MAY, BUT SHALL NOT BE REQUIRED TO, MAKE SUCH ADJUSTMENTS
TO THE OPTION AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION,
(I) CAUSING THE OPTION TO IMMEDIATELY BECOME EXERCISABLE IN FULL OR
(II) ELECTING THAT THE OPTION BE SURRENDERED TO THE COMPANY BY THE HOLDER
THEREOF, THAT THE OPTION BE IMMEDIATELY CANCELED BY THE COMPANY AND THAT THE

 

 

5

--------------------------------------------------------------------------------


 

 


HOLDER OF THE OPTION RECEIVE, WITHIN A SPECIFIED PERIOD OF TIME FROM THE
OCCURRENCE OF THE CHANGE IN CONTROL, A CASH PAYMENT FROM THE COMPANY IN AN
AMOUNT EQUAL TO THE NUMBER OF SHARES OF STOCK THEN SUBJECT TO THE OPTION,
MULTIPLIED BY THE EXCESS, IF ANY, OF THE GREATER OF (X) THE HIGHEST PER SHARE
PRICE OFFERED TO STOCKHOLDERS OF THE COMPANY IN ANY TRANSACTION WHEREBY THE
CHANGE IN CONTROL TAKES PLACE OR (Y) THE FAIR MARKET VALUE OF A SHARE OF STOCK
ON THE DATE OF THE OCCURRENCE OF THE CHANGE IN CONTROL, OVER THE PURCHASE PRICE
PER SHARE OF STOCK SUBJECT TO THE OPTION.


 

(2)                                  IN THE EVENT OF A CHANGE IN CONTROL
PURSUANT TO SECTION (B)(3) OR (4) BELOW IN CONNECTION WITH WHICH THE HOLDERS OF
STOCK RECEIVE SHARES OF COMMON STOCK THAT ARE REGISTERED UNDER SECTION 12 OF THE
EXCHANGE ACT, THE BOARD MAY, BUT SHALL NOT BE REQUIRED TO, SUBSTITUTE FOR EACH
SHARE OF STOCK AVAILABLE UNDER THE PLAN, WHETHER OR NOT THEN SUBJECT TO AN
OUTSTANDING OPTION, THE NUMBER AND CLASS OF SHARES INTO WHICH EACH OUTSTANDING
SHARE OF STOCK SHALL BE CONVERTED PURSUANT TO SUCH CHANGE IN CONTROL.  IN THE
EVENT OF ANY SUCH SUBSTITUTION, THE PURCHASE PRICE PER SHARE WITH RESPECT TO THE
OPTION SHALL BE APPROPRIATELY ADJUSTED BY THE COMMITTEE (WHOSE DETERMINATION
SHALL BE FINAL, BINDING AND CONCLUSIVE), SUCH ADJUSTMENT TO BE MADE WITHOUT AN
INCREASE IN THE AGGREGATE PURCHASE PRICE.

 


(B)                                 FOR PURPOSES OF THE PLAN AND THIS AWARD
AGREEMENT, “CHANGE IN CONTROL” SHALL MEAN:


 

(1)                                  THE ACQUISITION BY ANY PERSON, INCLUDING
ANY “PERSON” WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE
ACT, OF BENEFICIAL OWNERSHIP WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER
THE EXCHANGE ACT, OF 25% OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY ON MATTERS
(WITHOUT REGARD TO THE ELECTION OF DIRECTORS) (THE “OUTSTANDING VOTING
SECURITIES”), EXCLUDING, HOWEVER, THE FOLLOWING:  (I) ANY ACQUISITION DIRECTLY
FROM THE COMPANY OR AN AFFILIATE (EXCLUDING ANY ACQUISITION RESULTING FROM THE
EXERCISE OF AN EXERCISE, CONVERSION OR EXCHANGE PRIVILEGE, UNLESS THE SECURITY
BEING SO EXERCISED, CONVERTED OR EXCHANGED WAS ACQUIRED DIRECTLY FROM THE
COMPANY OR AN AFFILIATE), (II) ANY ACQUISITION BY THE COMPANY OR AN AFFILIATE,
(III) ANY ACQUISITION BY AN EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY OR AN AFFILIATE, (IV) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (I), (II) AND
(III) OF SUBSECTION (3) OF THIS SECTION 2.6(B), OR (V) ANY ACQUISITION BY THE
FOLLOWING PERSONS:  (A) LEROY T. CARLSON OR HIS SPOUSE, (B) ANY CHILD OF LEROY
T. CARLSON OR THE SPOUSE OF ANY SUCH CHILD, (C) ANY GRANDCHILD OF LEROY T.
CARLSON, INCLUDING ANY CHILD ADOPTED BY ANY CHILD OF LEROY T. CARLSON, OR THE
SPOUSE OF ANY SUCH GRANDCHILD, (D) THE ESTATE OF ANY OF THE PERSONS DESCRIBED IN
CLAUSES (A)-(C), (E) ANY TRUST OR SIMILAR ARRANGEMENT (INCLUDING ANY ACQUISITION
ON BEHALF OF SUCH TRUST OR SIMILAR ARRANGEMENT BY THE TRUSTEES OR SIMILAR
PERSONS) PROVIDED THAT ALL OF THE CURRENT BENEFICIARIES OF SUCH TRUST OR SIMILAR
ARRANGEMENT ARE PERSONS DESCRIBED IN CLAUSES (A)-(C) OR THEIR LINEAL
DESCENDANTS, OR (F) THE VOTING TRUST WHICH EXPIRES ON JUNE 30, 2035, OR ANY
SUCCESSOR TO SUCH VOTING TRUST, INCLUDING THE TRUSTEES OF SUCH VOTING TRUST ON
BEHALF OF SUCH VOTING TRUST (ALL SUCH PERSONS, COLLECTIVELY, THE “EXEMPTED
PERSONS”);

 

(2)                                  INDIVIDUALS WHO, AS OF FEBRUARY 22, 2005,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF SUCH BOARD; PROVIDED THAT ANY INDIVIDUAL WHO BECOMES A
DIRECTOR OF THE COMPANY SUBSEQUENT TO FEBRUARY 22, 2005, AND WHOSE ELECTION OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY THE VOTE
OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD,
SHALL BE DEEMED A MEMBER OF THE INCUMBENT BOARD; AND PROVIDED FURTHER, THAT ANY
INDIVIDUAL WHO WAS INITIALLY ELECTED AS A DIRECTOR OF THE COMPANY AS A RESULT OF
AN ACTUAL OR THREATENED SOLICITATION BY A PERSON OTHER THAN THE BOARD FOR THE
PURPOSE OF OPPOSING A SOLICITATION BY ANY OTHER PERSON WITH RESPECT TO THE
ELECTION OR REMOVAL OF DIRECTORS, OR ANY OTHER ACTUAL OR THREATENED SOLICITATION
OF PROXIES OR CONSENTS BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL
NOT BE DEEMED A MEMBER OF THE INCUMBENT BOARD;

 

(3)                                  CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY (A “CORPORATE TRANSACTION”), EXCLUDING, HOWEVER, A
CORPORATE TRANSACTION PURSUANT TO WHICH (I) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS OR ENTITIES

 

 

6

--------------------------------------------------------------------------------


 

 

WHO ARE THE BENEFICIAL OWNERS OF THE OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE COMBINED VOTING POWER OF THE OUTSTANDING
SECURITIES OF THE CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION
(INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH
TRANSACTION OWNS, EITHER DIRECTLY OR INDIRECTLY, THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS) WHICH ARE ENTITLED TO VOTE GENERALLY
ON MATTERS (WITHOUT REGARD TO THE ELECTION OF DIRECTORS), IN SUBSTANTIALLY THE
SAME PROPORTIONS RELATIVE TO EACH OTHER AS THE SHARES OF OUTSTANDING VOTING
SECURITIES ARE OWNED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, (II) NO
PERSON (OTHER THAN THE FOLLOWING PERSONS:  (V) THE COMPANY OR AN AFFILIATE,
(W) ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR AN AFFILIATE, (X) THE CORPORATION RESULTING FROM SUCH CORPORATE
TRANSACTION, (Y) THE EXEMPTED PERSONS AND (Z) ANY PERSON WHICH BENEFICIALLY
OWNED, IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, DIRECTLY OR INDIRECTLY,
25% OR MORE OF THE OUTSTANDING VOTING SECURITIES) WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, 25% OR MORE OF THE COMBINED VOTING POWER OF THE
OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY ON MATTERS
(WITHOUT REGARD TO THE ELECTION OF DIRECTORS) AND (III) INDIVIDUALS WHO WERE
MEMBERS OF THE INCUMBENT BOARD WILL CONSTITUTE AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION; OR

 

(4)                                  APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


2.7.                              COMPLIANCE WITH APPLICABLE LAW.  THE OPTION IS
SUBJECT TO THE CONDITION THAT IF THE LISTING, REGISTRATION OR QUALIFICATION OF
THE SHARES OF STOCK SUBJECT TO THE OPTION UPON ANY SECURITIES EXCHANGE OR UNDER
ANY LAW, THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL BODY OR THE TAKING OF ANY
OTHER ACTION IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH,
THE DELIVERY OF SHARES, SUCH SHARES MAY NOT BE DELIVERED, IN WHOLE OR IN PART,
UNLESS SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT, APPROVAL OR OTHER
ACTION SHALL HAVE BEEN EFFECTED OR OBTAINED, FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  THE COMPANY AGREES TO USE REASONABLE EFFORTS TO
EFFECT OR OBTAIN ANY SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT,
APPROVAL OR OTHER ACTION.


 


2.8.                              DELIVERY OF CERTIFICATES.  UPON THE EXERCISE
OF THE OPTION, IN WHOLE OR IN PART, THE COMPANY SHALL, SUBJECT TO SECTION 2.4,
DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER ONE OR MORE CERTIFICATES
REPRESENTING THE NUMBER OF SHARES OF STOCK PURCHASED AGAINST FULL PAYMENT
THEREFORE.  THE COMPANY MAY REQUIRE THAT CERTIFICATES EVIDENCING SHARES OF STOCK
DELIVERED PURSUANT TO THE OPTION BEAR A LEGEND INDICATING THAT THE SALE,
TRANSFER OR OTHER DISPOSITION THEREOF BY THE HOLDER IS PROHIBITED EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER.  THE COMPANY SHALL PAY ALL ORIGINAL ISSUE OR TRANSFER
TAXES AND ALL FEES AND EXPENSES INCIDENT TO SUCH DELIVERY, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.4.


 


2.9.                              OPTION CONFERS NO RIGHTS AS A STOCKHOLDER. 
THE HOLDER OF THE OPTION SHALL NOT BE ENTITLED TO ANY PRIVILEGES OF OWNERSHIP
WITH RESPECT TO SHARES OF STOCK SUBJECT TO THE OPTION UNLESS AND UNTIL SUCH
SHARES ARE PURCHASED AND DELIVERED UPON AN EXERCISE OF THE OPTION AND THE HOLDER
BECOMES A STOCKHOLDER OF RECORD WITH RESPECT TO SUCH DELIVERED SHARES.  THE
HOLDER SHALL NOT BE CONSIDERED A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY
SHARES NOT SO PURCHASED AND DELIVERED.


 


2.10.                        COMPANY TO RESERVE SHARES.  THE COMPANY SHALL AT
ALL TIMES PRIOR TO THE EXPIRATION OR TERMINATION OF THE OPTION RESERVE AND KEEP
AVAILABLE, EITHER IN ITS TREASURY OR OUT OF ITS AUTHORIZED BUT UNISSUED SHARES
OF STOCK, THE FULL NUMBER OF SHARES SUBJECT TO THE OPTION FROM TIME TO TIME.


 


3.                                       MISCELLANEOUS PROVISIONS


 


3.1.                              OPTION CONFERS NO RIGHTS TO CONTINUED
EMPLOYMENT OR SERVICE.  IN NO EVENT SHALL THE GRANTING OF THE OPTION OR THE
ACCEPTANCE OF THIS AWARD AGREEMENT AND THE OPTION BY THE

 

 

7

--------------------------------------------------------------------------------


 

 


OPTIONEE GIVE OR BE DEEMED TO GIVE THE OPTIONEE ANY RIGHT TO CONTINUED
EMPLOYMENT BY OR SERVICE WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES.


 


3.2.                              DECISIONS OF COMMITTEE.  THE COMMITTEE SHALL
HAVE THE RIGHT TO RESOLVE ALL QUESTIONS WHICH MAY ARISE IN CONNECTION WITH THE
OPTION OR ITS EXERCISE.  ANY INTERPRETATION, DETERMINATION OR OTHER ACTION MADE
OR TAKEN BY THE COMMITTEE REGARDING THE PLAN OR THIS AWARD AGREEMENT SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


3.3.                              AWARD AGREEMENT SUBJECT TO THE PLAN.  THIS
AWARD AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PLAN, AS IT MAY BE AMENDED
FROM TIME TO TIME, AND SHALL BE INTERPRETED IN ACCORDANCE THEREWITH.  THE
OPTIONEE HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN.


 


3.4.                              SUCCESSORS.  THIS AWARD AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSOR OR SUCCESSORS OF THE
COMPANY AND ANY PERSON OR PERSONS WHO SHALL, UPON THE DEATH OF THE OPTIONEE OR
TRANSFER OF SUCH OPTION, ACQUIRE ANY RIGHTS HEREUNDER.


 


3.5.                              NOTICES.  ALL NOTICES, REQUESTS OR OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AWARD AGREEMENT SHALL BE MADE IN WRITING
EITHER (A) BY ACTUAL DELIVERY TO THE PARTY ENTITLED THERETO, (B) BY MAILING IN
THE UNITED STATES MAILS TO THE LAST KNOWN ADDRESS OF THE PARTY ENTITLED THERETO,
VIA CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED,
(C) BY ELECTRONIC MAIL, UTILIZING NOTICE OF UNDELIVERED ELECTRONIC MAIL FEATURES
OR (D) BY TELECOPY WITH CONFIRMATION OF RECEIPT.  THE NOTICE, REQUEST OR OTHER
COMMUNICATION SHALL BE DEEMED TO BE RECEIVED (A) IN CASE OF DELIVERY, ON THE
DATE OF ITS ACTUAL RECEIPT BY THE PARTY ENTITLED THERETO, (B) IN CASE OF MAILING
BY CERTIFIED OR REGISTERED MAIL, FIVE DAYS FOLLOWING THE DATE OF SUCH MAILING,
(C) IN CASE OF ELECTRONIC MAIL, ON THE DATE OF MAILING, BUT ONLY IF A NOTICE OF
UNDELIVERED ELECTRONIC MAIL IS NOT RECEIVED OR (D) IN CASE OF TELECOPY, ON THE
DATE OF CONFIRMATION OF RECEIPT.


 


3.6.                              GOVERNING LAW.  THE OPTION, THIS AWARD
AGREEMENT AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT THERETO, TO THE
EXTENT OTHERWISE NOT GOVERNED BY THE CODE OR THE LAWS OF THE UNITED STATES,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE AND CONSTRUED IN
ACCORDANCE THEREWITH WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


 


3.7.                              COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND BOTH
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

UNITED STATES CELLULAR CORPORATION

 

 

By:

 

 

<<NAME>>

 

<<TITLE>>

 

 

Accepted this            day of

 

 

 

                            , 20      .

 

 

 

 

 

Optionee

 

 

8

--------------------------------------------------------------------------------

 